Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.         
                                      
Response to Arguments 
2.	Applicant's arguments, filed on 06/29/2022 with respect to the pending claims in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        
         Claims 1-4, 6-7, 10, 21-22, 24-26, 28-36 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman et al., (US 7,854,684), (hereinafter, Freeman) in view of Reeves (US 6,747,561), (hereinafter, Reeves).

Regarding claim 1, Freeman discloses an individual network component of a personal performance monitoring system (= receive input from sensors 60 that physiologically  monitor a wearer of device 10, see col. 5, lines 38-45), the individual network component comprising:
 a ring configured to be worn around a finger of an individual 
(= device 10 includes strap 22 that can be secured around other body parts such as ankle, leg or finger, see col. 3, lines 1-6);
 a heart rate sensor disposed in the ring (= device 10 includes sensor 60 that physiologically monitors and collects data such as a wearer’s heart rate, see col. 5, lines 39-51): and
 a wireless personal area network transceiver disposed in the ring, wherein the ring is configured to wirelessly communicate via the wireless personal area network transceiver with other components of the personal performance monitoring system
 (= device 10 can communicate with external devices such as computers via a communication element 16, see col. 3, lines 27-29;  microprocessor 40 can coordinate reception and transmission of wireless communication, by acting as a cellular phone, see col. 6, lines 19-22; and downloading collected data to a personal computer, see col. 7, lines 34-37) but explicitly fails to disclose the claimed limitations of: “a pulse oximeter disposed in the ring”.
However, Reeves, which is an analogous art equivalently discloses a system with monitors blood gas (see, col. 4, lines 19-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device that is attractive and could withstand water pressure. 
	 
Regarding claim 2, as mentioned in claim 1, Freeman discloses that the individual network component further comprising an accelerometer disposed in the ring (see, col. 5, lines 50-51). 
 
Regarding claim 3, as mentioned in claim 1, Freeman discloses that the individual network component further comprising a battery disposed in the ring (see col. 6, lines 33-58).

Regarding claim 4, as mentioned in claim 1, Freeman discloses that the individual network component, wherein the battery is rechargeable (see col. 6, lines 51-58).

Regarding claim 6, as mentioned in claim 1, Freeman explicitly fails to disclose that the individual network component, wherein the ring is configured to appear as a typical item of jewelry by hiding an appearance of being an electronic device.
However, Reeves, which is an analogous art equivalently discloses the individual network component, wherein the ring is configured to appear as a typical item of jewelry by hiding an appearance of being an electronic device (see, col. 3, lines 12-21 and col. 5, lines 14-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device that is attractive and could withstand water pressure. 

Regarding claim 7, as mentioned in claim 1, Freeman discloses that the individual network component further comprising a memory disposed in the ring, the memory configured to store data from the heart rate sensor (see col. 2, lines 7-9; and col. 6, lines 10-12).

Regarding claim 10, as mentioned in claim 1, Freeman discloses that the individual network component wherein the ring comprises metal (see col. 1, lines 40-42).

Regarding claim 21, Freeman discloses a ring comprising: 
a metal packaging (= device 10 includes strap 22 that can be secured around other body parts such as ankle, leg or finger, see col. 3, lines 1-6; and col. 1, lines 40-42);
 a heart rate sensor disposed in the metal packaging, the heart rate sensor configured to determine heart rate data of an individual wearing the ring (= device 10 includes sensor 60 that physiologically monitors and collects data such as a wearer’s heart rate, see col. 5, lines 39-51);
 a memory configured to store the heart rate data (see col. 2, lines 7-9; and col. 6, lines 10-12); and
 a battery configured to power the ring(see col. 6, lines 33-58), wherein the ring is configured to be worn around a finger of the individual (= device 10 includes strap 22 that can be secured around other body parts such finger, see col. 3, lines 1-6; and col. 1, lines 40-42).
Freeman explicitly fails to disclose a real metal packaging.
	However, Reeves, which is an analogous art, equivalently discloses a real metal packaging of a device (see, col. 5, lines 18-21 and col. 7, lines 29-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device that is attractive and could withstand water pressure.

 Regarding claim 22, as mentioned in claim 1, Freeman explicitly fails to disclose the individual network component, wherein the ring is radiation hardened.
        However, Reeves, which is an analogous art equivalently discloses the individual network component, wherein the ring is radiation hardened (= an appropriate strength composite or polymer  material, see, col. 5, lines 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device that is attractive and could withstand water pressure. 

Regarding claim 24, as mentioned in claim 1, Freeman explicitly fails to disclose that the individual network component, wherein the ring comprises one or more precious, semi-precious, or costume stones.
However, Reeves, which is an analogous art equivalently discloses the individual network component, wherein the ring comprises one or more precious, semi-precious, or costume stones (= an appropriate strength composite  or polymer  material, see, col. 5, lines 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device that is attractive and could withstand water pressure. 

Regarding claim 26, as mentioned in claim 1, Freeman explicitly fails to disclose that the individual network component, wherein the individual network component comprises a blood pressure sensor.
However, Reeves, which is an analogous art equivalently discloses the individual network component, wherein the individual network component comprises a blood pressure sensor (see, col. 4, lines 30-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device performs physiological functions thereby reducing the cost for providing other medical equipment.

Regarding claim 28, as mentioned in claim 1, Freeman discloses that the individual network component, wherein the ring comprises a display device (= display element 12, see col. 2, lines 66-67 and col. 4, lines 53-56).

Regarding claim 29, as mentioned in claim 1, Freeman discloses that the individual network component, wherein electronic components are distributed about the ring
(= display 12 and element 16, see col. 3, lines 17-34).

Regarding claim 30, as mentioned in claim 1, Freeman discloses that the individual network component, wherein the ring comprises an audio output device (see, col. 3, lines 17-26).

Regarding claim 31, as mentioned in claim 1, Freeman discloses that the individual network component, wherein the ring comprises a metabolic sensor (see, col. 5, lines 45-51).  
Regarding claim 32, as mentioned in claim 1, Freeman discloses that the individual network component, wherein the ring comprises a speed sensor (see, col. 5, lines 45-51). 
 
Regarding claim 33, as mentioned in claim 1, Freeman discloses that the individual network component, wherein the ring comprises a location sensor (see, col. 5, lines 45-51).

Regarding claim 34, as mentioned in claim 1, Freeman explicitly fails to disclose that the individual network component, wherein the ring is shock resistant.  
          However, Reeves, which is an analogous art equivalently discloses the individual network component, wherein the ring is shock resistant (see, col. 3, lines 37-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device performs physiological functions thereby reducing the cost for providing other medical equipment.

Regarding claim 35, as mentioned in claim 1, Freeman explicitly fails to disclose that the individual network component, wherein the ring is high or low temperature resistant. 
          However, Reeves, which is an analogous art equivalently discloses the individual network component, wherein the ring is high or low temperature resistant (see, col. 3, lines 37-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device performs physiological functions thereby reducing the cost for providing other medical equipment.

Regarding claim 36, as mentioned in claim 28, Freeman discloses that the individual network component, further comprising a user input device disposed on the display device (see, col. 3, lines 17-26).

Regarding claim 38, as mentioned in claim 21, Freeman discloses that the individual network component, further comprising a heart rate sensor (see col. 5, lines 39-51).

  4.       Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman and Reeves in view of Abbot et al., (US 6,920,616), (hereinafter, Abbott).

Regarding claim 27, as mentioned in claim 1, the combination of Freeman and Reeves explicitly fails to disclose that the individual network component wherein the ring comprises a digital camera.  
 However, Abbott, which is an analogous art equivalently discloses a digital camera (see, col. 5, lines 40-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Abbott with Freeman and Reeves for the benefit of achieving a device that includes camera for capturing digital photos. 

  5.       Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman and Reeves in view of Yoshiike et al., (US 6,796,799), (hereinafter, Yoshiike).

Regarding claim 39, as mentioned in claim 1, the combination of Freeman and Reeves explicitly fails to disclose that the ring further comprising a temperature sensor.
          However, Yoshiike, which is an analogous art equivalently discloses that the ring further comprising a temperature sensor (see, col. 55, lines 34-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yoshiike with Freeman and Reeves for the benefit of achieving a device that include includes temperature sensor. 

 6.      Claims 11-12, 14, 16, 20 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman and Reeves in view of Abbott.

Regarding claim 11, Freeman discloses a ring (= device 10 includes strap 22 that can be secured around other body parts such as ankle, leg or finger, see col. 3, lines 1-6),  comprising:
 a heart rate sensor configured to determine heart rate data of an individual wearing the ring (= device 10 includes sensor 60 that physiologically monitors and collects data such as a wearer’s heart rate, see col. 5, lines 39-51);
 a memory configured to store the heart rate data (see col. 2, lines 7-9; and col. 6, lines 10-12); and
 a battery configured to power the ring, wherein the ring is configured to be worn around a finger of the individual (= battery, see col. 6, lines 33-58).
Freeman explicitly fails to disclose the claimed limitation of:
“wherein electronic components are incorporated into the ring such that the ring is configured to appear as a typical item of jewelry by hiding an appearance of being an electronic device” and “a digital camera”
However, Reeves, which is an analogous art equivalently discloses the claimed limitations of:
 “wherein electronic components are incorporated into the ring such that the ring is configured to appear as a typical item of jewelry by hiding an appearance of being an electronic device” (see, col. 3, lines 12-21; col. 5, lines 14-21 and col. 6, lines 12-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device that is attractive and could withstand water pressure.
 The combination of Freeman and Reeves explicitly fails to disclose “a digital camera”.
However, Abbott, which is an analogous art equivalently discloses a digital camera (see, col. 5, lines 40-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Abbott with Freeman and Reeves for the benefit of achieving a device that includes camera for capturing digital photos. 

Regarding claim 12, as mentioned in claim 11, Freeman further discloses that the ring further comprising an accelerometer disposed in the ring, wherein the memory is configured to store data from the accelerometer (see, col. 5, lines 50-51). 

Regarding claim 14, as mentioned in claim 11, Freeman further disclose the ring wherein the ring is waterproof or water resistant (see, col. 4, lines 1-3).

Regarding claim 16, as mentioned in claim 11, Freeman further discloses that the ring further comprising a wireless personal area network transceiver, wherein the ring is configured to wirelessly communicate via the wireless personal area network transceiver with an electronic device  (= device 10 can communicate with external devices such as computers via a communication element 16, see col. 3, lines 27-29;  microprocessor 40 can coordinate reception and transmission of wireless communication, by acting as a cellular phone, see col. 6, lines 19-22; and downloading collected data to a personal computer, see col. 7, lines 34-37).

Regarding claim 20, as mentioned in claim 11, Freeman further discloses the ring, wherein the ring comprises metal (see col. 1, lines 40-42).

Regarding claim 37, as mentioned in claim 11, the combination of Freeman and Abbott explicitly fails to disclose that the ring further comprising a pulse oximeter.  
However, Reeves, which is an analogous art equivalently discloses a system with monitors blood gas (see, col. 4, lines 19-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman and Abbott for the benefit of achieving a jewelry device that is attractive and could withstand water pressure. 

7.      Claims 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman, Reeves, Abbott in view of Narayanswani (US 6,720,860), (hereinafter Narayanswami).

Regarding claim 19, as mentioned in claim 11, the combination of Freeman, Reeves and Abbott explicitly fails to disclose that the ring further comprising a user input device, wherein the user input device comprises a microphone with speech recognition.
          However, Narayanswami, which is an analogous art equivalently discloses that the ring further comprising a user input device, wherein the user input device comprises a microphone with speech recognition (see, col. 1, lines 16-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Narayanswami with Freeman, Reeves and Abbott for the benefit of achieving a system that includes voice recognition technologies that reacts to voice input .


 

                                                      CONCLUSION
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.